Title: To Benjamin Franklin from Robert Morris, 1 July 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,Office of Finance 1 July 1782
I have deferred until this Moment my Answers to your Letters of the fourth ninth and thirtieth of March in Expectation that I should have heard from you by the Marquis de la fayette. A Vessel now about to depart induces me to address you— I enclose an Act of Congress by which you are empowered to adjust the Public Accounts with the Court of France. I wish this may be done and the Amount transmitted hither that Arrangements may be taken for ascertaining the times and mode of Payment. You will at the same time observe that it is determined to appoint a Commissioner for Liquidating and finally adjusting the Accots. of the public Servants of Congress in Europe.
The Minister here in a Letter to me of the twenty fifth of May last gives the following State of Monies granted by France Viz: “These Advances have been made at the following Periods and are payable with Interest according to the Obligations and Acknowlegements of Mr Franklin


In
  1778
3.000.000
l.t.



1779
  1.000.000




  1780
  4,000.000




  1781
  10.000.000




  Total—
  18.000.000



From this Sum must be deducted the gratuitous Subsidy of last Year
6.000.000




  Remains
12.000,000
  


To this must be added—




1st The Produce of the Loan in Holland
10,000,000



2ly The Loan made by his Majesty for the current Year
6.000.000



Capital of the Debt due to his Majesty by the United States
28.000.000
l.t.”


I think it right to send you this State on which I will make a few Observations. I could have wished that the whole of the Monies which the Court have furnished us had been what the greater Part is a Loan. I know that the united States will find no difficulty in making Payment and I take this Opportunity to give you an Assurance which is not meant for the Court that I will endeavor to provide even now the Means of Repayment by getting Laws passed to take Effect at a future Period or otherwise as shall be most convenient and agreeable to all Parties after the Amount is ascertained and the Times of Payment fixed. I wish it had all been a Loan because I do not think the Weight of the Debt would be so great as the Weight of an Obligation is generally found to be and the latter is of all others what I would least wish to labour under either in a public or private Capacity. A still further Reason with me is that there is less Pain in soliciting the Aid of a Loan when there is no Expectation that it is to be a Gift. Prompted by such Reasons I could be well content that the advances made previously to the Year 1778 were by some Means or other brought into this Account. By Mr Grands Accounts it appears that Messrs. Franklin, Deane and Lee paid him on the thirty first of January 1777. 500.000 l.t. on the twenty eighth of April other 500.000 l.t. on the fourth of June 1.000.000 l.t. on the third of July 500.000 l.t. and on the tenth of October other 500.000 l.t. Amounting in the whole to three Millions of Livres. I suppose that these Sums were received of Private Persons in like manner with those Supplies which were obtained thro’ Mr de Beaumarchais and if so they will be payable in like Manner with those Supplies— I have in a former Letter estimated the Yearly Interest on Loan Office Certificates payable in France at 2.200.000 l.t. consequently taking in the Months intervening between September and March the Total Amount from September the tenth 1777 to March the first 1782 may be stated at 9.000.000 l.t. which is just one half the Supplies granted for the Years 1778. 1779 1780 and 1781. A Resolution now before Congress will I beleive direct that no more Bills be drawn for this Interest but Mr. Grand in his Letter of the fourth of March tells me he has paid £6.239.186 l.t. 13.4. in 16819 Bills from 11th February 1779. to 28th Jany 1782. His Accounts are now translating and when that is compleated I shall transmit them to the Treasury and I hope soon to have the Accounts of the Several Loan Officers in such a train of Settlement that all these Matters may finally be wound up.
Should the Court grant 6.000,000 l.t. more for the Service of the Current Year making 12.000.000 l.t. in the whole which to tell you the Truth I do expect then the Sum Total in five Years will be 40.000.000 l.t. or 8.000.000 l.t. annually. And when the Occasion of this Grant is considered the Magnitude of the Object and the Derangement of our Finances naturally to be expected in so great a Revolution I cannot think this Sum is by any Means very extraordinary. I beleive with you most perfectly in the good Dispositions of the Court but I must request you to urge those Dispositions into Effect. I consider the six Millions mentioned to me by the Minister here and afterwards in your Letters as being at my Disposal. The Taxes come in so slowly that I have been Compelled and must Continue to draw Bills but I shall avoid it as much as possible. In my Letters of the twenty third and twenty ninth of May of which I enclose Copies are Contained my Sentiments as to Mr. de Beaumarchais Demand. Indeed if the Sums paid to him and others for Expenditures Previous to the Year 1778 and the Amount of the Interest Money of which the principal was also expended at that Time be deducted the remaining Sum will be considerably less than thirty Millions.
I must entreat of you Sir that all the Stores may be forwarded from Brest as soon as possible and I shall hope that the Court will take Measures to afford you the necessary Transports so as that they may come under proper Convoy. As to the Cargo of the Ship Marquis de la fayette it is true that some of it has arrived here thro’ neutral Ports but it is equally true that Money was necessary to purchase it and that money is quite as scarce as any other Article. If however all the Cargo of that Ship was like some which I did procure the taking of her has been no great loss for the Cloathing was too small to go on Men’s Backs. The Goods from Holland we still most anxiously expect Would to God that they had never been purchased— Mr. Gillon however is at Length arrived and I hope we shall have those Matters in which he was concerned brought to some kind of Settlement.
I have the Honor to be with perfect Esteem and Respect Sir your most obedient and humble Servant
Robt Morris
His Excellency Benjm. Franklin Esqr Minister Plenipotentiary at the Court of Versailles
 
Endorsed: answerd Oct. 14. / Office of Finance July 1. 1782
